OFFICE OF THE ATTORNEY   GENERAL OF 'I'-
Honorable Ii. A. CUea,   Page B




          You are thintore edtls~d that, by euthority oi
the Stats Boar4 of XJduoatlon, thsro amy be ozpan4.4 orrt af
the appro,&.atlanof the balanas in the t&ate Toxtbmk nutd
ruoh sum o? moneyfor irdght   011use4 textbook8 ln a&dl-
tion to Chat opea?fioatlp providedbJrtho Legi&urw,      em
imy to tha Stata Boa-4 aT Iliduoatlmappear to be a~o*ioary
for that pur300th

                                     Yourn ralty’tmll?